DANAHY, Chief Judge.
Since the facts of this case precisely match those set out in State v. Oliver, 490 So.2d 1372 (Fla. 2d DCA 1986), the judgment must be affirmed. Also, because of the factual similarity to Oliver, we accede to the state’s request to again certify the question in Oliver to the Supreme Court. We certify the following question:
IS A CONVICTION UNDER SECTION 782.04(3), FLORIDA STATUTES, THE SECOND-DEGREE FELONY MURDER SECTION, LIMITED TO ONLY THOSE SITUATIONS WHERE THE PERSON WHO ACTUALLY KILLS THE INNOCENT VICTIM IS NOT ONE OF THE PRINCIPALS IN THE COMMISSION OF THE FELONY, SUCH AS A BYSTANDER OR LAW ENFORCEMENT OFFICER, BUT RATHER SOMEONE ELSE?
Affirmed.
LEHAN and FRANK, JJ., concur.